              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        EASTERN DIVISION

NATAVIA WILLIAMS                                            PLAINTIFF

                           No. 2:17-cv-80-DPM

CHARLES BYRD, Individually
as a Police of the City of Helena-West
Helena                                                   DEFENDANT

                                 ORDER
         1. The Court appreciates Williams' s prompt response and the
Bankruptcy Court Order.
         2. The Court will convene with counsel at noon on Monday,
11 March 2019 in Helena. We'll cover exhibits and loose ends. The
panel of potential jurors will be ready by 12:30 p.m. We'll pick the jury
and open Monday afternoon. And we'll start the proof at 9:00 a.m.
Tuesday.
         3. By Wednesday, 6 March 2019, the parties should deliver the
original exhibits, and the Court's courtesy copy, in three-ring binders
to the Courtroom Deputy in Little Rock. Please also email to chambers
an electronic copy, plus (on the Court's forms) the exhibit and witness
lists.
So Ordered.


                    D .P. Marshallfr.
                    United States District Judge




              -2-
